     Case 4:18-cv-04542 Document 33 Filed on 10/09/19 in TXSD Page 1 of 18
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                   IN THE UNITED STATES DISTRICT COURT                 October 09, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                             HOUSTON DIVISION

UNIQUE DEVELOPMENT GROUP,              §
LLC,                                   §
                                       §
      Plaintiff,                       §
                                       §
v.                                     §       CIVIL ACTION NO. H-18-4542
                                       §
NORMANDY CAPITAL TRUST                 §
AND COHEN FINANCIAL                    §
                                       §
      Defendants.                      §

                            MEMORANDUM OPINION

      Pending before the court1 is Defendants Normandy Capital Trust

(“Normandy”) and Cohen Financial’s (“Cohen”) Motion to Dismiss

(Doc. 26).    The court has considered the motion, the response, all

other relevant filings, and the applicable law.             For the reasons

set forth below, the court DENIES Defendants’ Motion to Dismiss.

                            I.   Case Background

      Plaintiff filed this lawsuit alleging fraud and breach of

contract against Defendants.

A.   Factual Background

      On   July   20,   2017,    Plaintiff   entered    into   a   commercial

promissory note (the “Note”) related to nine properties located in

Houston, Texas (the “Properties”), with A10 Capital, LLC.2                     The


      1
            The parties consented to proceed before the undersigned magistrate
judge for all proceedings, including trial and final judgment, pursuant to 28
U.S.C. § 636(c) and Federal Rule of Civil Procedure 73. See Doc. 12, Ord. Dated
Dec. 19, 2018.

      2
             See Doc. 22-1, Ex. 1 to Pl.’s 1 st Am. Compl., The Note pp. 1-2.
    Case 4:18-cv-04542 Document 33 Filed on 10/09/19 in TXSD Page 2 of 18



Note was secured by a deed of trust (the “Deed of Trust”).3                   The

Deed of Trust was assigned to Normandy on October 24, 2017.4              Cohen

is the servicer of the Note.5        The Note matured on August 1, 2018,

with a balance due.6      In August 2018, Plaintiff began negotiations

with Toorak     Capital    (“Toorak”),     who   was   acting   on   behalf    of

Normandy, regarding a potential extension and reinstatement of the

Note.7

      On October 10, 2018, Defendants notified Plaintiff of the

default and acceleration of the note and provided a notice of trust

sale with a sale date of November 6, 2018.8            On October 16, Darren

Weaver (“Weaver”), a Toorak representative, emailed Bill Underwood

(“Underwood”), Plaintiff’s counsel, inquiring on the status of

reinstatement     and   stating,     “figures     coming    now.”9      Shortly

thereafter, Clark Rogers (“Rogers”), an asset manager for Cohen,

emailed Underwood stating, “Figures attached. Please reach out to




      3
            See id.

      4
            See Doc. 26-1, Ex. 2 to Defs.’ Mot. to Dismiss, Assignment of the
Deed of Trust.

      5
            See Doc. 22-9, Ex. 9 to Defs.’ Mot. to Dismiss, Not. of Substitute
Trustee Sale.

      6
            See Doc. 22, Pls.’ 1 st Am. Compl. p. 3.

      7
            See id.

      8
            See id. p. 4; Doc. 22-9, Ex. 9 to Pl.’s 1 st Am. Compl., Notice of
Trustee Sale.

      9
            See Doc. 22-2, Ex. 2 to Pl.’s 1 st Am. Compl., Oct. 16 Emails Between
Parties.

                                       2
   Case 4:18-cv-04542 Document 33 Filed on 10/09/19 in TXSD Page 3 of 18



[Weaver] with any questions or concerns.”10             Attached to the email

was a payoff statement that said, “We have prepared the following

figures for the payoff that is to occur on October 31, 2018.”11                The

payoff statement showed a balance of $3,776,255.77 due on the Note

and was comprised of the following categories:

Principal                                  $ 3,150,000.00
Regular Interest                           $ 85,400.00
Default Interest                           $ 141,750.00
Document Processing Fee                    $ 200.00
Exit Fee                                   $ 94,500.00
Delinquent Taxes                           $ 221,739.53
Late Fee                                   $ 12,407.50
Revaluation Fee                            $ 139.00
Force Placed Insurance                     $ 22,035.00
Inspection Fee                             $ 3,525.00
Special Servicing Fee                      $ 44,559.74
Total                                      $ 3,776,255.77

Handwritten     next    to   the    above     figures     was   the   notation

“$389,866.77[.]”12     After Rogers’s email, Weaver sent an email in

the same chain stating, “DI, Exit Fee, Revaluation fee, are not

applicable at this time for reinstatement all others are[.]                    The

loan is past maturity. Typically there is an extension fee but [we]



     10
            See id.

     11
            See Doc. 22-3, Ex. 3 to Pl.’s 1 st Am. Compl., Payoff Statement.

     12
            See id.

                                       3
      Case 4:18-cv-04542 Document 33 Filed on 10/09/19 in TXSD Page 4 of 18



are flexible here to get this reinstated.”13               When the principal,

default interest, exit fee, and revaluation fee are subtracted from

the total shown on the payoff statement, the amount left is

$389,866.77, which represents the sum of the remaining values.

         On October 18, 2018, Underwood emailed Weaver stating that

Plaintiff could “pay $100,000 tomorrow and the balance by the end

of next week, though hopefully sooner. . . . Can we reach an

agreement based upon this?”14           Weaver responded, stating, “Cohen

will confirm receipt of the $100,000 once received today/tomorrow.

As discussed, if all the reinstatement funds are received as

evidenced in the payoff letter sent yesterday - the loan would be

considered in good standing. . . . The sale will remain on the

calendar for 11/6 until full reinstatement funds are received.”15

Later the same day, Underwood thanked Weaver and requested a draft

of the extension terms, which Weaver agreed to provide soon.16

         Weaver sent Underwood a draft of the extension terms noting

that the draft included a default acknowledgment and a forbearance

section       which “should be a fair trade off for waiving all the DI

for    reinstatement.”17          Underwood   responded,     stating    that   the

         13
              See Doc. 22-2, Ex. 2 to Pl.’s 1 st Am. Compl., Oct. 16 Emails Between
Parties.

         14
              See Doc. 22-4, Ex. 4 to Pl.’s 1 st Am. Compl., Emails Between Parties
p. 10.

         15
              See id. pp. 9-10.

         16
              See id. p. 8.

         17
              See id. p. 6.

                                         4
    Case 4:18-cv-04542 Document 33 Filed on 10/09/19 in TXSD Page 5 of 18



maturity date on the extension draft appeared incorrect.18                                 Weaver

agreed that the date on the draft was an error and asked Underwood

to propose a new date.19          Underwood proposed December 15, 2018, and

Weaver sent an updated draft.20              The updated draft of the “Note and

Mortgage Extension Agreement” (the “Extension Agreement”) included

the following: (1) Plaintiff would pay $32,120 in connection with

the extension; (2) the statement “Please be advised that this Note

& Mortgage Extension Agreement is not valid until all fees are

paid[;]” and (3) a clause that stated that Plaintiff’s total

indebtedness included: “(i) principal of $3,150,000; (ii) default

interest, late charges, taxes, insurance, legal fees, revaluation

fees, servicer fees, and all other fees that have accrued from

August 1st, 2018 . . . .”21

        On October 18, 2018, at 7:35 p.m., Underwood emailed Weaver

confirming that $100,000 was available to transfer to Cohen on

October 19, 2018.22        Underwood also requested that Weaver “confirm

that this $100,000 will be credited toward the amount required for

reinstatement set forth in the letter of October 16, 2018 from

Cohen Financial, and that when the balance for reinstatement is

        18
             See id. pp. 4-5.

        19
             See id. p. 4.

        20
             See id. pp. 2-3.

        21
             See   Doc.   22-6,   Ex.   6   to       Pl.’s   1 st   Am.   Compl.,   The   Extension
Agreement.

        22
             See Doc. 22-4, Ex. 4 to Pl.’s 1 st Am. Compl., Emails Between Parties
p. 1.

                                                 5
    Case 4:18-cv-04542 Document 33 Filed on 10/09/19 in TXSD Page 6 of 18



paid the parties will enter into the extension.”23 Weaver responded

stating “Cohen will confirm receipt today.               Those funds will be

used to be placed against the full reinstatement balance.                    Upon

receipt of the remaining balance, and then completed extension, the

loan would be reinstated.”24         On October 19, 2018, Plaintiff wired

$100,000 to Cohen, who confirmed receipt on October 22, 2018.25

      On    October    24,   2018,   Underwood   sent    an   email   to   Weaver

inquiring about the details of the insurance that was placed on the

Properties because one property had water damage and another had a

water leak.26     Weaver informed Underwood that the insurance policy

was a “force place policy” and asked for details on the issues.27

On October 25, 2018, Underwood forwarded the information necessary

for the insurance claims and informed Weaver that an additional

$250,000 would be available to transfer the next day and the

remaining balance would be transferred the following week.28

      Weaver responded to Underwood on October 26, 2018, stating

that it was “challenging” to hear about these insurance issues and




      23
             See id.

      24
             See id.

     25
             See Doc. 22-5, Ex. 5 to Pl.’s 1 st Am. Compl., Emails Confirming Wire
Transfer.

     26
             See Doc. 22-7, Ex. 7 to Pl.’s 1 st Am. Compl., Emails Between Parties
pp. 3-5.

      27
             See id. p. 4.

      28
             See id. p. 3.

                                        6
      Case 4:18-cv-04542 Document 33 Filed on 10/09/19 in TXSD Page 7 of 18



indicated that there was also a $45,000 lien on the Property.29

Weaver also stated that he would like to discuss the progress on

reinstatement over the phone so he could “reiterate what the

remaining          balances    due    [were]     so    [they     were]   being        100%

transparent.”30 Underwood responded that the lien had been released

and     requested        confirmation    that      the    remaining      balance       for

reinstatement did not include default interest, an exit fee, or

revaluation fee.31           Underwood also requested confirmation that the

remaining balance was approximately $290,000, and that after the

$250,000 payment, the balance would be approximately $40,000.32                         It

appears that Weaver responded by asking Underwood for a phone call

to discuss.33        Underwood later responded to Weaver’s request for a

phone       call    stating    that    the     $290,000    was    available      to    be

transferred immediately, and, if the parties could “proceed [as]

originally         agreed,    ie,    without     the   additional     confession        of

judgment on the [default interest],” Underwood would inform his

clients to proceed with the transfer.34

       On October 31, 2018, Weaver emailed Underwood stating:


       29
               See id. p. 2.

       30
               See id.

       31
               See id. pp. 1-2.

       32
               See id.

       33
            See id. p. 1. It is unclear whether a phone call happened next or
what the content of that conversation was.

       34
               See id.

                                             7
     Case 4:18-cv-04542 Document 33 Filed on 10/09/19 in TXSD Page 8 of 18



      Good speaking with you yesterday. I am reattaching the
      payoff letter issued by our servicer Cohen Financial that
      is good through the end of today. We are confirmed in
      receipt of $100,000 which is currently in unapplied and
      being held by Cohen.

      Based on the terms of the promissory note (section 5)
      executed on July 20, 2017 - the default rate of interest
      being charged is 26%. Th[e] amounts in the payoff letter
      needing to be paid in order to reinstate the loan are the
      regular interest, default interest, late fees, [force
      place] insurance premiums, and special servicing fees.

      As a compromise for reinstatement, we would accept a
      confession of judgment and waiver of defenses to reduce
      the contractual default rate from 26% to 18%. This is a
      material reduction to the contractual obligation in the
      note that has been defaulted on. Absent such compromise,
      we can accept the full amount of funds required for
      reinstatement as calculated per the terms of the
      promissory note.35


Plaintiff    disagreed     with   Defendants’      position   and   filed   this

lawsuit stopping the November 6, 2018 sale of the property.

B.   Procedural Background

      Plaintiff filed this lawsuit in Texas state court on November

2, 2018.36 Defendants removed the lawsuit to this court on December

3, 2018.37    On December 5, Defendants filed their first motion to

dismiss Plaintiff’s complaint for failure to state a claim.38                  On

February 1, 2019, the court granted Plaintiff leave to file an



      35
            See Doc. 22-8, Ex. 9 to Pl.’s 1 st Am. Compl., Oct. 31, 2018 Email
from Weaver to Underwood.

      36
             See Doc. 1-1, Ex. A to Defs.’ Not. of Removal, Pl.’s Orig. Pet.

      37
             See Doc. 1, Defs.’ Not. of Removal.

      38
             See Doc. 5, Defs.’ 1 st Mot. to Dismiss.

                                        8
   Case 4:18-cv-04542 Document 33 Filed on 10/09/19 in TXSD Page 9 of 18



amended complaint and denied Defendants’ first motion to dismiss.39

On February 6, 2019, Plaintiff filed its amended complaint.40              On

March 1, 2019, Defendants filed their pending motion to dismiss.41

Plaintiff filed a response to the motion to dismiss on March 21,

2019.42   Defendants filed a reply in support of their motion to

dismiss on March 28, 2019.43

                           II.   Legal Standard

     Rule 12(b)(6) allows dismissal of an action whenever the

complaint, on its face, fails to state a claim upon which relief

can be granted.     When considering a motion to dismiss, the court

may consider, in addition to the complaint itself, “any documents

attached to the complaint[] and any documents attached to the

motion to dismiss that are central to the claim and referenced by

the complaint.”     Lone Star Fund V (U.S.), L.P. v. Barclays Bank

PLC, 594 F.3d 383, 387 (5th Cir. 2010).           The attached documents

control in the case of a conflict between the allegations in the

complaint and the contents of the documents.         See United States ex

rel. Riley v. St. Luke’s Epis. Hosp., 355 F.3d 370, 377 (5th Cir.

2004).



     39
           See Docs. 19 & 20, Ords. Dated Feb. 1, 2019.

     40
           See Doc. 22, Pl.’s 1 st Am. Compl.

     41
           See Doc. 26, Defs.’ Mot. to Dismiss Pl.’s Am. Compl.

     42
           See Doc. 27, Pl.’s Resp. to Defs.’ Mot. to Dismiss.

     43
           See Doc. 28, Defs.’ Reply in Support of Mot. to Dismiss.

                                      9
     Case 4:18-cv-04542 Document 33 Filed on 10/09/19 in TXSD Page 10 of 18



       The court should construe the allegations in the complaint

favorably to the pleader and accept as true all well-pleaded facts.

Harold H. Huggins Realty, Inc. v. FNC, Inc., 634 F.3d 787, 803 n.44

(5th Cir. 2011)(quoting True v. Robles, 571 F.3d 412, 417 (5th Cir.

2009)).        A   complaint    need    not   contain   “detailed     factual

allegations” but must include sufficient facts to indicate the

plausibility of the claims asserted, raising the “right to relief

above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007); see also Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009).     Plausibility means that the factual content “allows the

court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.”           Iqbal, 556 U.S. 678.      A plaintiff

must provide “more than labels and conclusions” or “a formulaic

recitation of the elements of a cause of action.”               Twombly, 550

U.S. at 555.       In other words, the factual allegations must allow

for an inference of “more than a sheer possibility that a defendant

has acted unlawfully.”         Iqbal, 556 U.S. 678.

                                 III. Analysis

       Plaintiff’s causes of action against Defendants are for common

law fraud and breach of contract. Plaintiff also pleads that it is

entitled to exemplary damages.          Defendants argue that Plaintiff’s

lawsuit should be dismissed under Rule 12(b)(6).



A.     Choice of Law


                                       10
   Case 4:18-cv-04542 Document 33 Filed on 10/09/19 in TXSD Page 11 of 18



       The parties argue that both New York and Texas law applies to

this lawsuit.

       When the laws of two or more states may apply to the various

claims in a federal diversity action, the court must apply the

choice of law rules of the forum state.         Mayo v. Hartford Life Ins.

Co., 354 F.3d 400, 403 (5th Cir. 2004) (citing Klaxon Co. v. Stentor

Elec. Mfg. Co., 313 U.S. 487, 496 (1941)); see also Benchmark

Elecs., Inc. v. J.M. Huber Corp., 343 F.3d 719, 726 (5th Cir.),

modified on denial of rehearing on other grounds, 355 F.3d 356 (5th

Cir. 2003); Caton v. Leach Corp., 896 F.2d 939, 942 (5th Cir. 1990).

Thus, Texas law determines whether Texas or New York law applies to

each claim in this action.           Cf. Scottsdale Ins. Co. v. Nat’l

Emergency Servs., Inc., 175 S.W.3d 284, 291 (Tex. App.–Houston [1st

Dist.] 2004, pet. denied)(“Texas law may apply to some claims, but

not other claims.”).

       Texas law generally gives effect to contractual choice-of-law

provisions.     See Caton, 896 F.2d 942 (applying Texas conflicts

law); Restatement (Second) of Conflict of Laws (“Restatement”) §

187.    If broad enough, such provisions may cover tort as well as

contract claims.     Cf. Caton, 896 F.2d at 943 (limiting a narrow

choice-of-law     provision     to     claims     related    to    contract

construction).     In the absence of an applicable choice of law

provision, this court applies Texas law unless a conflict exists

between Texas law and that of the other proposed state.           Mumblow v.


                                     11
   Case 4:18-cv-04542 Document 33 Filed on 10/09/19 in TXSD Page 12 of 18



Monroe Broad., Inc., 401 F.3d 616, 620 (5th Cir. 2005); see also

Kimberly-Clark Corp. v. Factory Mut. Ins. Co., 566 F.3d 541, 546

n.6 (5th Cir. 2009); Schneider Nat’l Transp. v. Ford Motor Co., 280

F.3d 532, 536 (5th Cir. 2002).

      If a conflict exists, Texas directs courts to employ the “most

significant     relationship”     test    as   stated    in   the   Restatement.

Gutierrez v. Collins, 583 S.W.2d 312, 318 (Tex. 1979)(adopting the

methodology of the Restatement for application in determining

choice of law for tort claims); see also Mayo, 354 F.3d at 403

(stating that Texas courts use the “most significant relationship”

test for all cases in the absence of an applicable contractual

choice-of-law provision); Restatement § 6 (listing factors to

consider in resolving a conflict of laws in the absence of a

statutory directive).       The court evaluates the contacts “for their

quality, not their quantity.”          Mayo, 354 F.3d at 405.

      The   Note    and   the   Deed     of    Trust    contain     choice-of-law

provisions specifying that they are governed by New York law.44 The

parties appear to be in agreement that New York law applies to

Plaintiff’s breach of contract claim and that Texas law applies to

Plaintiff’s fraud claim.        The court will follow the parties’ lead

on choice of law, but does not make an express finding on this

issue.



      44
            See Doc. 22-1, Ex. 1 to Pl.’s 1 st Am. Compl., The Note p. 4; Doc. 26-
1, Ex. 2 to Defs.’ Mot. to Dismiss, Assignment of the Deed of Trust p. 16.

                                         12
     Case 4:18-cv-04542 Document 33 Filed on 10/09/19 in TXSD Page 13 of 18



B.     Breach of Contract

       Defendants argue that the essential terms of a complete

agreement          are   lacking   and    that     Plaintiff’s   payment   did   not

constitute partial performance under the alleged agreement because

it was not “unequivocally referable to the alleged agreement.”45

       Under New York law, the elements of a breach of contract claim

are: “the existence of a contract, the plaintiff's performance

under       the    contract,    the   .   .    .   defendants'   breach    of   their

obligations under the contract, and damages resulting from that

breach.”          Hausen v. N. Fork Radiology, P.C., 171 A.D.3d 888, 892

(N.Y. App. Div. 2019)(citing De Guaman v. Am. Hope Group, 163

A.D.3d 915, 917 (N.Y. App. Div. 2018)).

       The alleged loan modification is subject to New York’s statute

of frauds.           See N.Y. Gen. Oblig. Law § 5-703.            “To satisfy the

statute of frauds, a memorandum, subscribed by the party to be

charged, must designate the parties, identify and describe the

subject matter, and state all of the essential terms of a complete

agreement.”           Dahan v. Weiss, 120 A.D.3d 540, 541 (2014)(citing

TR-One, Inc. v. Lazz Dev. Co., Inc., 95 A.D.3d 1303 (2012)).                      In

New York, emails with the party’s name signed at the bottom are

sufficient to constitute a writing for the purposes of the statute

of frauds.           See e.g., Solartech Renewables, LLC v. Vitti, 156

A.D.3d 995, 999 (N.Y. App. Div. 2017).                 The statute of frauds does


       45
                  See Doc. 26, Defs.’ Mot. to Dismiss pp. 6-8.

                                              13
   Case 4:18-cv-04542 Document 33 Filed on 10/09/19 in TXSD Page 14 of 18



not “abridge[] the powers of courts of equity to compel the

specific performance of agreements in cases of part performance.”

See N.Y. Gen. Oblig. Law § 5-703(4).

     In the emails between the parties the following relevant terms

were discussed: (1) reinstatement of the loan and an extension of

the loan’s maturity date; (2) the price to be paid by Plaintiff for

reinstatement and extension of the loan; (3) the extended maturity

date of the loan; (4) which fees were being charged and which fees

were being waived; and (5) other terms.       While it is clear that the

parties are not in agreement on the specifics of various terms, the

allegations and evidence currently before the court are sufficient,

at this stage, to support the allegation that an agreement was

formed in compliance with the statute of frauds.

     Furthermore, even if the court prematurely found that the

alleged agreement did not comport with the statute of frauds, the

$100,000 payment by Plaintiff constitutes partial performance of

the alleged agreement, which can excuse it from application of the

statute of frauds.      To avoid the statute of frauds, the partial

performance “must be unequivocally referable to the modification.”

Calica v. Reisman, Peirez & Reisman, LLP, 296 A.D.2d 367, 369

(2002).     Defendants    argue    that   Plaintiff’s    payment    is      not

unequivocally referable to the alleged modification because it

could have been: (1) a payment on the loan itself; (2) a payment

towards the full reinstatement amount, as Defendants allegedly told


                                    14
     Case 4:18-cv-04542 Document 33 Filed on 10/09/19 in TXSD Page 15 of 18



Plaintiff it was; or (3) made for some other reason.46                          The

communications        between    the   parties    heavily    suggest   that   this

payment was made pursuant to the alleged modification agreement.

Regardless, at this stage, absent unequivocal evidence to the

contrary, which is not present, Plaintiff need only state that the

payment was made pursuant to the alleged modification agreement.

Plaintiff has so stated.47

       For   these     reasons,    Defendants’      motion   is   DENIED   as   to

Plaintiff’s breach of contract claim.

C.     Fraud

       Defendants argue that Plaintiff’s fraud claim was not pled

with particularity and is barred by the economic loss rule and

statute of frauds.

       “To prevail on a fraud claim, a plaintiff must show: (1) the

defendant ‘made a material representation that was false’; (2) the

defendant ‘knew the representation was false or made it recklessly

as a positive assertion without any knowledge of its truth;’ (3)

the defendant intended to induce the plaintiff to act upon the

representation; and (4) the plaintiff actually and justifiably

relied upon the representation and suffered injury as a result.”

JPMorgan Chase Bank, N.A. v. Orca Assets G.P., L.L.C., 546 S.W.3d

648, 653 (Tex. 2018)(quoting Ernst & Young, L.L.P. v. Pac. Mut.


       46
               See id. p. 9.

       47
               See Doc. 22, Pl.’s 1 st Am. Compl. p. 3.

                                          15
      Case 4:18-cv-04542 Document 33 Filed on 10/09/19 in TXSD Page 16 of 18



Life Ins. Co., 51 S.W.3d 573, 577 (Tex. 2001)).

        1.      Particularity

        “In    alleging      fraud   or    mistake,    a    party     must     state    with

particularity the circumstances constituting fraud or mistake.”

Fed. R. Civ. P. 9(b).            To plead a fraud claim with particularity

the plaintiff generally must plead: (1) “the time, place and

contents of the false representation[;]” (2) “the identity of the

person making the misrepresentation[;] and (3) what was obtained by

the misrepresentation.           See U.S. ex rel. Grubbs v. Kanneganti, 565

F.3d 180, 186 (5th Cir. 2009)(citing U.S. ex rel. Russell v. Epic

Healthcare Mgmt. Group, 193 F.3d 304, 308 (5th Cir. 1999), abrogated

on other grounds by U.S. ex rel. Eisenstein v. City of New York,

New York, 556 U.S. 928 (2009)).

        Here, Plaintiff has pled that, via email, Weaver falsely

represented that payment of $389,866.77 would reinstate the loan

and     that     various     fees    would    be   waived      as     a    part    of   the

reinstatement agreement.48            As a result, Plaintiff paid Defendants

$100,000 and was later put into the difficult position of either

meeting Defendants’ additional demands, which were made at the end

of October 2018, or allowing the trust sale of the property to

proceed on November 6, 2018.49             Plaintiff has sufficiently pled its

fraud        claim.       Further,   the    evidence       attached       to   Plaintiff’s


        48
                See Doc. 22 Pl.’s 1 st Am. Compl. p. 5.

        49
                See id.

                                             16
   Case 4:18-cv-04542 Document 33 Filed on 10/09/19 in TXSD Page 17 of 18



complaint that Defendants argue disproves Plaintiff’s claim, is

sufficient to state a claim for relief.

     2.     Statute of Frauds

     Defendants    argue    that   if    a   promise    is   found   to     be

unenforceable under the statue of frauds then a cause of action for

fraud based on that promise cannot proceed.            As discussed above,

Plaintiff has shown evidence of partial performance that may excuse

the alleged agreement from application of the statute of frauds.

Accordingly, this argument fails at this stage.

     3.     Economic Loss Rule

     Defendants argue that the economic loss rule bars Plaintiff’s

fraud claim.

     The economic loss rule precludes recovery in tort for economic

losses resulting from the failure of a party to perform under a

contract.   Lamar Homes, Inc. v. Mid-Continent Cas. Co., 242 S.W.3d

1, 12 (Tex. 2007)(citing Sw. Bell Tel. Co. v. DeLanney, 809 S.W.2d

493, 494-95 (Tex. 1991)).     The focus of the inquiry is to determine

whether the injury is to the subject of the contract itself.                Id.

at 13. In making this inquiry, the court must consider (1) whether

the claim arises from the breach of a duty created by the contract

or a duty imposed by law and (2) whether the injury is only the

economic loss to the subject of the contract itself.           See Formosa

Plastics Corp. USA v. Presidio Eng’rs & Contractors, Inc., 960

S.W.2d 41, 45-47 (Tex. 1998).       The burden is on the plaintiff to


                                    17
     Case 4:18-cv-04542 Document 33 Filed on 10/09/19 in TXSD Page 18 of 18



establish an independent injury.             Sterling Chems., Inc. v. Texaco

Inc., 259 S.W.3d 793, 796 (Tex. App.—Houston [1st Dist.] 2007, pet.

denied).

       “The economic loss rule does not apply to fraud claims . . .

.”       Experian    Info.    Sols.,    Inc.      v.    Lexington     Allen    L.P.,

4:10-CV-144,      2011   WL   1627115,       at   *12    (E.D.      Tex.    Apr.   7,

2011)(citing Kajima Intern., Inc. v. Formosa Plastics Corp., USA,

15 S.W.3d 289, 294 (Tex. App.—Corpus Christi 2000, pet. denied);

see also Hurd v. BAC Home Loans Servicing, LP, 880 F. Supp. 2d 747,

764 (N.D.     Tex.   2012)(citing      case    law holding       that      fraud   and

fraudulent inducement claims are not barred by the economic loss

rule). Furthermore, to the extent there is not actually a contract

between the parties, as Defendant contends, the economic loss rule

would be inapplicable.          For these reasons, this argument also

fails.

                               IV.     Conclusion

       Based on the foregoing, the court DENIES Defendants’ Motion to

Dismiss.

       SIGNED in Houston, Texas, this 9th day of October, 2019.




                                        18
